          Case 4:19-cr-00037-BSM Document 131 Filed 10/25/19 Page 1 of 2
           Case 4:19-cr-00037-BSM Document 113 Filed 10/10/19 Page 1 of 1



                                                                               • . ·u. fi]b~PuRT
                                                                                  EASTERN DISTRICT ARKANSAS

           IN THE UNITED STATES DISTRICT COURTocr25 2019
               EASTERN DISTRICT OF ARKANS1¥~es w. M~ACK, CLERK
                                                                              y                        DEPCLERK

UNITED STATES OF AMERICA

vs.                                                 NO. 4:19CR00037 KGB

TERRI BLEVINS
                                                                                       C,


               WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO THE CUSTODIAL AUTHORITY at the ADC - McPherson Unit and   ··
TO THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF ARKA'°NSAS:

GREETINGS:

         We command that you surrender the body of TERRI BLEVINS ADC# 716365 detained in
the ADC - McPherson Unit, 302 Corrections Drive, Newport, AR 72112 in your custody, under
safe and secure conduct, to the custody of the United States Marshal for the Eastern District of
Arkansas, and the said Marshal is directed to produce the body of the Defendant before this Court
on October 18, 2019 at 2:00 p.m., before the Honorable J. Thomas Ray, and after the proceedings
have been concluded, that you return TERRI BLEVINS to ADC - McPherson Unit under safe and
secure conduct.
         IN WITNESS WHEREOF, I have set my hand and the seal of said court, this 10 October
2019.




     A TRUE COPY I CERTIFY
  JAMES W. cCORMACK. CLERK
                       ~
        B~~l'~ffi'~J~c=·L~J~_ _u.C.
               Case 4:19-cr-00037-BSM Document 131 Filed 10/25/19 Page 2 of 2

I HEREBY CERTIFY AND RETURN THAT I HAVE EXECUTED
(IN PART) THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)             &(tM('~
FROM      ADc__                        TO    PUL..


Dw
ON THIS DATE                   fiOGi:19
         SIGNATURE AND DISTRICT:
         L.(f )O        £/#t
I HEREBY CERTIFY AND RETURN THAT I HA VE EXECUTED
(IN PART) THE WITHIN(cWRIT BY DELIVERING THE SAID:
(NAME)               /J W ,' >    :1

FROM        PJ \'"'-,S'j(l'            TO    fi ()c_   f',,.c   ~ku.f•/\

ON THIS DATE                  tuf.>-r(,q
DEPUTY SIGNATURE ANf.ISTRICT:

                         ;
                          /! ·              c/Af<
I HEREBY CERTIFY AND RETURN THAT I HAVE EXECUTED
(IN PART) THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)
FROM                                   TO
ON THIS DATE
DEPUTY SIGNATURE AND DISTRICT:


I HEREBY CERTIFY AND RETURN THAT I HA VE EXECUTED
(IN PART) THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)
FROM                                   TO
ON THIS DATE
DEPUTY SIGNATURE AND DISTRICT:


I HEREBY CERTIFY AND RETURN THAT I HA VE EXECUTED
(IN PART) THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)
FROM                                   TO
ON THIS DATE
DEPUTY SIGNATURE AND DISTRICT:
